Order entered November 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01281-CR
                                      No. 05-13-01282-CR
                                      No. 05-13-01283-CR

                             FERNANDO MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
               Trial Court Cause Nos. F10-73063-J, F11-40692-J, F13-53458-J
                                            ORDER
       The reporter’s record has been filed in these appeals, but the clerk’s records have not

been filed. Accordingly, this Court ORDERS the Dallas County District Clerk to file the clerk’s

records in these appeals within TWENTY-ONE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE